DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 7-9, 12, 13 16 and 17 are objected to because of the following informalities:
In regard to Claim 1, line 4 recites “devise” but should be spelled --device--.
In regard to Claim 1, line 2 recites “with ultra-fine mist transducer” but should read --with an ultra-fine mist transducer--.
In regard to Claim 1, line 12 recites “surrounding environment” but should read --the surrounding environment--. 
In regard to Claim 2, line 10 recites the limitation “released into the exiting heated warm mist” and should read --configured to be released into the exiting heated warm mist--.
In regard to Claim 8, the claim ends in a question mark and should end in a period.
In regard to Claims 16 and 17, line 1 of each recites “the method recited in claim 10” and should read --the device recited in claim 10--.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 120 in Fig. 7 has been used to designate both “hot mode” (paragraph [0038]) and “a first portion” (paragraph [0041]).  Additionally, reference character 122 in Fig. 7 has been used to designate both “cool mode” (paragraph [0038]) and “a second portion” (paragraph [0041]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 7, 8, 12 and 13 each recite the limitation “an output of about 15 millimeters or milliliters”. 15 millimeters lacks antecedent basis in the originally filed specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9, lines 1-2 recite the limitation “the cool mist has an operational time in a range of from about 30 minutes to about 35 minutes for about 100 milliliters of liquid”. The range of “about 30 minutes to about 35 minutes” and “about 100 milliliters of liquid” both lack antecedent basis in the originally filed specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 16, lines 1-2 recite “the first portion of the switch is an upper portion” wherein claim 1 recites the first portion is pressed to activate the cool mode. There is insufficient antecedent basis for the cool mode portion of the switch being the upper portion. Paragraph [0038] states the first portion 120 of the switch provides hot mist and Fig. 7 discloses the first portion 120 is the lower portion.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 17, lines 1-2 recite “the second portion of the switch is a lower portion of the switch” wherein claim 1 recites the second portion is pressed to activate the hot mode. There is insufficient antecedent basis for the hot mode portion of the switch being the lower portion. Paragraph [0038] states the second portion 122 of the switch provides hot mist and Fig. 7 discloses the second portion 122 is the upper portion.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In regard to Claim 1, line 9 recites “a fluid supply means”
The following limitations are not being interpreted under 112(f) due to providing sufficient structure in the claim language:
“a means for providing a warm mist” in claim 1, line 6 goes on to recite the structure “a heating system in a tube form”
“a means for providing a scented exiting warm mist” in claim 1, line 14 goes on to recite the structure “a receptacle for a scented pad”
“a means for providing a cool mist” in claim 1, line 16 goes on to recite the structure “an ultra-fine mist transducer”
“a means for adjusting flow rates and temperatures” in claim 5, line 8 goes on to recite the structure “a second portion of the switch”
“a means for adjusting flow rates” in claim 5, line 16 goes on to recite the structure “a first portion of the switch”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because although claim 5, line 1, claims a method, none of the following limitations recite method steps. Lines 2-23 do not meet the definition of a process. A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing" (MPEP 2106.03 I). Further, line 24 does not recite a method step, but rather uses functional language to identify intended use of the method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-9, 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to Claim 1, line 8 recites the limitation “the heater”. There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as referring back to “a heating system” in lines 6-7.
In regard to Claim 1, lines 16-17 recite the limitation “an ultra-fine mist transducer”. It is unclear whether this refers back to the ultra-fine mist transducer recited in line 2 or intends to claim another transducer. As there is no support for a second transducer, this will be interpreted as the same mist transducer.
In regard to Claim 5, lines 12 and 14 recite “a second portion”. There is insufficient antecedent basis for this limitation of the claim. These two instances of “a second portion” should be amended to read --the second portion-- in order to main proper antecedent basis with the “a second portion” recited in line 10. 
In regard to Claim 5, lines 20 and 22 recite “a first portion”. There is insufficient antecedent basis for this limitation in the claim. These two instances of “a first portion” should be amended to read --the first portion-- in order to main proper antecedent basis with the “a first portion” recited in line 18.
 Claims 6-9 are rejected due to depending on the rejected claim 5.
In regard to Claims 7, 8, 12 and 13, line 3 of each recites “an output of about 15 millimeters or milliliters”. While it is clear how the output of the device may be measured as a volume such as milliliters, it is unclear how the output can be measured in a unit of length such as millimeters. Thus, the scope of the claim is unclear. Removing “millimeters” from the claims would correct this issue. These claims are currently being interpreted --an output of about 15 milliliters--.
In regard to Claims 11-13, line 1 of each recites “the warm mist”. There is insufficient antecedent basis for this limitation in the claims.
In regard to Claim 15, line 1 recites the limitation “the first indicator”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanel (U.S. PG Pub 20120112371) in view of Niedermann (U.S. PG Pub 20180078729), Vicks (Non patent literature, 2017 User manual) and Nishiura (U.S. PG Pub 20160192760).
In regard to Claim 1, Kanel discloses an humidifier comprising: 
an ultrasonic personal inhaler with ultra-fine mist transducer (Paragraph [0024] discloses the nebulizing chamber 40 contains an ultrasonic transducer which produces mist) that delivers both cool or warm mist (Paragraph [0035] discloses both warm and cool mist in the last sentence) using low voltage AC to DC corded adapter or operated with rechargeable DC batteries or as a battery only devise using disposable batteries or rechargeable batteries or a devise that operates off a low voltage AC to DC adapter with no batteries (Paragraph [0037] discloses either a battery or a standard AC corded source as a power supply); 
a means for providing a warm mist in a hot mode of the device (Paragraph [0037] discloses it is possible to only receive a warm mist, separate from any cool mist, which constitutes a hot mode), the means comprising a heating system in a tube form attached to the ultra-fine mist transducer (Paragraph [0024] discloses a heating system comprising tube 18, heating reservoir 30, heating element 32), the ultrafine sonic transducer in combination with the heater warming an exiting mist from fluid provided by a fluid supply means in the device to form a heated warm mist in a hot mode of the device (Paragraph [0024] discloses the ultrasonic transducer works in tandem with the heating system to heat and nebulize the water from fluid supply means 12); 
a means for providing a cool mist in a cool mode of the device (Paragraph [0037] discloses it is possible to only receive a cool mist, separate from any warm mist, constituting a cool mode), the means comprising an ultra-fine mist transducer forming a cool mist from fluid provided by the fluid supply means in the device (Paragraph [0024] discloses the ultrasonic transducer); and 
indicators functioning in a pre-determined manner for indicating if the device is delivering a cool mist, a warm mist (Paragraph [0032] discloses LEDs which light up the cool or warm mist which would indicate operation of the device) and a level of the fluid in the fluid supply means (Fig. 1; Paragraph [0029] discloses water indicator 140).

Kanel does not disclose a vented face mask attached to the tubular heater for pulling in a cold air stream from surrounding environment to surround the heated warm mist thus maintaining temperature level and moisture level of the exiting mist; a means for providing a scented exiting warm mist comprising a receptacle for a scented pad in contact with the heating system in tube form; or indicators functioning in a pre-determined manner for indicating if the device is switched-OFF and a level of charge of a power source.
However, Niedermann teaches a humidifier comprising: a vented face mask attached to the tubular heater (Fig. 6; Paragraph [0058] discloses a face mask and Paragraph [0066] discloses vents for the purposes of breaking the vacuum when the face is pressed up against the mask allowing inhalation) for pulling in a cold air stream from surrounding environment to surround the heated warm mist thus maintaining temperature level and moisture level of the exiting mist (Paragraph [0066] disclose vent openings 100 break the vacuum around the mask thus exposing the inhaled air to the ambient air).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the environmental humidifier disclosed by Kanel with the face mask taught by Niedermann in order to create a combination environmental humidifier and personal inhaler (Niedermann; Paragraph [0001]) which is advantageous for users with respiratory problems and cost effective for users desiring the benefits of both designs (Niedermann; Paragraph [0005]). It is important to note that Niedermann teaches environmental and personal humidifiers work differently by varying the output of the steam (Paragraph [0005])). Kanel is receptive to the modification taught by Niedermann because steps are made ensure safety (Paragraph [0004] discloses addressing safety against steam burns) and fan speeds which would modify the steam output (Paragraph [0037] discloses controlling fan speed through input 134 in Fig. 1) as is required to double as an environmental and personal humidifier as taught by Niedermann.
Kanel as modified by Niedermann does not disclose a means for providing a scented exiting warm mist comprising a receptacle for a scented pad in contact with the heating system in tube form; or indicators functioning in a pre-determined manner for indicating if the device is switched-OFF and a level of charge of a power source.
However, Vicks discloses a personal inhaler comprising a means for providing a scented exiting warm mist comprising a receptacle (Vicks; Page 2 (labeled as “3” on the right side) teaches a receptacle as tray 2) for a scented pad in contact with the heating system (Page 5, Vicks VapoPads. The menthol scented pads are in contact with the heating system which produces steam with which the menthol mixes in order to provide relief from congestion, coughs and parched throat –Page 2 (labeled as “3” on the right side)).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the humidifier disclosed by Kanel as modified by Niedermann to include a means for providing a scented warm mist comprising a receptacle  as taught by Vicks (menthol scented pads in receptacle tray 2 placed near the mask and over the heater where the mist is exiting the device) in order to provide relief from congestion, coughs and parched throats through inhaling steam (Vicks; Page 2 (labeled as “3” on the right side)).
Kanel as modified by Niedermann and Vicks does not disclose indicators functioning in a pre-determined manner for indicating if the device is switched-OFF and a level of charge of a power source.
However, Nishiura teaches a mist inhaler comprising indicators functioning in a pre-determined manner for indicating if the device is switched-OFF and a level of charge of a power source (Paragraph [0098] discloses indicator ring 104 in order to indicate charge and conversely does not light up if no charge is present, i.e. switched OFF ).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the humidifier disclosed by Kanel with the additional indicators as taught by Nishiura in order to provide visual indication of the charge left in the device by flashing or emitting color (Nishiura; Paragraph [0098]).
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanel (U.S. PG Pub 20120112371) in view of Niedermann (U.S. PG Pub 20180078729) and Vicks (Non patent literature, 2017 User manual).
In regard to Claim 2, Kanel discloses a humidifier comprising an ultrasonic transducer (Paragraph [0024] discloses the nebulizing chamber 40 contains an ultrasonic transducer); a heater (Paragraph [0024] discloses a heater 32); wherein the ultrasonic transducer in combination with the heater is capable of warming an exiting mist from a reservoir in the device to form a heated warm mist (Paragraph [0024] discloses a heating system comprising tube 18, heating reservoir 30, heating element 32. Tube 18 draws water up from reservoir 12); and a slot below the heater to collect condensed vapors (Fig. 1; Paragraph [0024] discloses overflow chamber 22 underneath heater 32).
Kanel does not disclose an inhaler comprising: a face mask, wherein the face mask comprises a vented face mask; and wherein the face mask is designed to pull in a cold air stream to surround the heated warm mist; 
However, Niedermann teaches an inhaler comprising: a face mask, wherein the face mask comprises a vented face mask (Fig. 6; Paragraph [0058] discloses a face mask and Paragraph [0066] discloses vents for the purposes of breaking the vacuum when the face is pressed up against the mask allowing inhalation); and wherein the face mask is designed to pull in a cold air stream to surround the heated warm mist (Paragraph [0066] disclose vent openings 100 break the vacuum around the mask thus exposing the inhaled air to the ambient air); 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the environmental humidifier disclosed by Kanel with the face mask taught by Niedermann in order to create a combination environmental humidifier and personal inhaler (Niedermann; Paragraph [0001]) which is advantageous for users with respiratory problems and cost effective for users desiring the benefits of both designs (Niedermann; Paragraph [0005]). It is important to note that Niedermann teaches environmental and personal humidifiers work differently by varying the output of the steam (Paragraph [0005])). Kanel is receptive to the modification taught by Niedermann because steps are made ensure safety (Paragraph [0004] discloses addressing safety against steam burns) and fan speeds which would modify the steam output (Paragraph [0037] discloses controlling fan speed through input 134 in Fig. 1) as is required to double as an environmental and personal humidifier as taught by Niedermann.
Kanel as modified by Niedermann does not disclose a scent from the scented pad in the receptacle in contact with the heater is released into the exiting heated warm mist; a receptacle directly over the heater to accept a scented pad
However, Vicks discloses an inhaler comprising a receptacle directly over the heater to accept a scented pad (Page 2 (labeled as “3” on the right side), receptacle 2 positioned over a heater 9); a scent from the scented pad in the receptacle in contact with the heater is released into the exiting heated warm mist (Page 3 (labeled as “5” on the right side), Vicks VapoPads. The menthol scented pads are in contact with the heating system which produces steam with which the menthol mixes in order to provide relief from congestion, coughs and parched throat – Page 2 (labeled as “3” on the right side));
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the humidifier disclosed by Kanel as modified by Niedermann to include a tray for menthol scented pads placed over the heater as taught by Vicks in order to provide relief from congestion, coughs and parched throats through inhaling steam (Vicks; Page 2 (labeled as “3” on the right side)).
In regard to Claim 3, Kanel as modified by Niedermann and Vicks discloses the inhaler of claim 2, wherein the ultrasonic transducer is selected from a standard ultrasonic transducer, an ultrafine sonic transducer, and ultrafine medical grade sonic transducer (Kanel; the ultrasonic transducer described in paragraph [0003] and [0024] is interpreted as ‘standard’ because it is described for home use and not for any particular specialized or medical use).
In regard to Claim 4, Kanel as modified by Niedermann and Vicks discloses the inhaler of claim 3, wherein the condensed vapors are drained into the exiting heated warm mist for evaporation (Kanel; Paragraph [0024] discloses the slot is an overflow chamber which drains the collected vapors back into the reservoir which would in turn be recycled to be formed into the exiting warm mist).
Claims 10, 15, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko (JP2016077598A) in view of Niedermann (US PG Pub 20180078729), Hansen (US Patent 5749359) and Nishiura (US PG Pub 20160192760).
In regard to Claim 10, Kazuhiko discloses an inhaler comprising: 
an ultrafine sonic transducer (Paragraph [0031] ultra-sonic vibrator 10); a heater (Paragraph [0010] heating body 30); a reservoir; wherein a liquid for forming a mist is stored in the reservoir (Paragraph [0031] discloses solution container at the bottom of the device as seen in Fig. 1 which is vibrated to be turned into mist), a power source (Paragraph [0036] discloses a commercial power supply)
a switch, wherein the switch is used to turn the device to a switch ON position or a switch OFF position (Fig. 1; Paragraph [0045] discloses switch panel 5 which can turn the device on and off); 
wherein in the switch ON position the device is activated to function in a plurality of modes, wherein the plurality of modes comprise a cool mode and a hot mode (Paragraph [0045] discloses switch panel further comprises a cold mist switch and hit mist switch); 
wherein in the switch ON position the cool mode is activated by pressing a first portion of the switch; and wherein in the switch ON position the hot mode is activated by pressing a second portion of the switch (Paragraph [0045] disclose switch panel 5 contains a portion 68 which is the hot mist switch and portion 69 which is the cold mist switch); 
Kazuhiko does not disclose a face mask, wherein the face mask comprises a vented face mask, a rechargeable power source nor wherein the switch ON position in the cool mode, switch ON position in the hot mode, the switch OFF position, a level of charge of the power source, a level of the liquid in the reservoir, are indicated in a pre-determined manner using indicators in the device.
However, Niedermann teaches a humidifier comprising: a face mask, wherein the face mask comprises a vented face mask (Fig. 6; Paragraph [0058] discloses a face mask and for conforming to the shape of the user’s face).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the environmental humidifier disclosed by Kazuhiko with the face mask taught by Niedermann in order to direct the flow of mist into the user’s airway with a passage that conforms to the user’s face (Niedermann, Paragraph [0058]. Kazuhiko discloses the humidifier may be used as an inhaler in Paragraph [0001]).
Kazuhiko as modified by Niedermann does not disclose a rechargeable power source.
However, Hansen discloses a portable humidifier comprising a rechargeable power source (Col. 3, lines 20-21 discloses a plug for charging a battery, thus the battery is rechargeable).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the power source disclosed by Kazuhiko as modified by Niedermann to be rechargeable as taught by Hansen in order to operate the device untethered to a power supply and without the need to replace the battery once it loses charge.
Kazuhiko as modified by Niedermann and Hansen does not disclose wherein the switch ON position in the cool mode, switch ON position in the hot mode, the switch OFF position, a level of charge of the power source, a level of the liquid in the reservoir, are indicated in a pre-determined manner using indicators in the device.
However, Nishiura teaches a mist inhaler comprising: wherein the switch ON position in the cool mode, switch ON position in the hot mode (Paragraph [0113] discloses LED 78 which emits light into the mist), the switch OFF position, a level of charge of the power source (Paragraph [0098] discloses indicator ring 104 in order to indicate charge and conversely does not light up if no charge is present, i.e. switched OFF), a level of the liquid in the reservoir (Paragraph [0091] discloses a transparent level check window 90 as an indicator of the level of liquid in the reservoir), are indicated in a pre-determined manner using indicators in the device (each of the LEDs and level check window are interpreted as a group of indicators. The LED 78 operates in such a way that it would be capable of indicating both the cold mode and hot mode.).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the inhaler disclosed by Kazuhiko as modified by Niedermann and Hansen with the indicators taught by Nishiura in order to provide visual cues relating to the normal operation of the device, providing feedback to the user.
In regard to Claim 15, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, wherein the first indicator is a light emitting diode that is illuminated in a pre-determined manner to indicate the cool mode in the switch ON position, hot mode in the switch ON position, and in the switch OFF position of the device (Nishiura; Paragraph [0113] discloses LED 78 which emits light into the mist – this teaches a first indicator is a light emitting diode which illuminates in a pre-determined manner, which is turning on when the mist exits the device or turning off when mists is not exiting the device. This would operate the same for either cold or warm mist, regardless it is still illuminated in a “pre-determined” manner and does not preclude the same indication for both modes).
In regard to Claim 16, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, but does not explicitly disclose wherein the first portion of the switch is an upper portion of the switch.
Kazuhiko Paragraph [0045] discloses switch panel 5 containing two switch portions. A second portion 68 which is the hot mist switch and a first portion 69 which is the cold mist switch. Kazuhiko has multiple switch portions controlling certain modes of the device and a single switch panel on which to arrangement them. The two switch portions disclosed by Kazuhiko have only a finite number of arrangements relative to one another: upper/lower (i.e. above and below one another) and left/right (i.e. side by side).  It would have been obvious for the first portion of the switch to be an upper portion and the second portion of the switch to be a lower portion of the switch because this is one arrangement chosen from the reasonably finite number of arrangements, listed above, which produce the predictable outcome of having a hot mode controlling switch portion and a cold mode controlling switch portion near each other on the same switch panel. For “Obvious To Try” – Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success - see MPEP 2143 (e). Further, placing one switch portion as the top portion and another as the bottom portion amounts to a rearrangement of parts. Shifting the relative positions of the switch portions would not have modified the operations of the device, e.g. supplying a means of initiating a hot mode and a cool mode on the device. For “Rearrangement of Parts” – see MPEP 2144.04 VI (c). 
In regard to Claim 17, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, but does not explicitly disclose wherein the second portion of the switch is a lower portion of the switch.
Kazuhiko Paragraph [0045] discloses switch panel 5 containing two switch portions. A second portion 68 which is the hot mist switch and a first portion 69 which is the cold mist switch. Kazuhiko has multiple switch portions controlling certain modes of the device and a single switch panel on which to arrangement them. The two switch portions disclosed by Kazuhiko have only a finite number of arrangements relative to one another: upper/lower (i.e. above and below one another) and left/right (i.e. side by side).  It would have been obvious for the first portion of the switch to be an upper portion and the second portion of the switch to be a lower portion of the switch because this is one arrangement chosen from the reasonably finite number of arrangements, listed above, which produce the predictable outcome of having a hot mode controlling switch portion and a cold mode controlling switch portion near each other on the same switch panel. For “Obvious To Try” – Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success - see MPEP 2143 (e). Further, placing one switch portion as the top portion and another as the bottom portion amounts to a rearrangement of parts. Shifting the relative positions of the switch portions would not have modified the operations of the device, e.g. supplying a means of initiating a hot mode and a cool mode on the device. For “Rearrangement of Parts” – see MPEP 2144.04 VI (c). 
In regard to Claim 18, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, wherein the device comprises: a second indicator, wherein the second indicator indicates a level of charging of the power source, wherein the second indicator comprises a first light emitting diode and a second light emitting diode, wherein the first light emitting diode and the second light emitting diode indicate the level of charging of the power source in a pre-determined manner (Nishiura; Paragraph [0098] discloses three color LEDs to indicate the level of charging).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko (JP2016077598A) in view of Niedermann (US PG Pub 20180078729), Hansen (US Patent 5749359) and Nishiura (US PG Pub 20160192760), as applied to claim 10, in further view of NPL 1 (“The benefits of steaming face for glowing and healthy skin” published 01/26/2018).
In regard to Claim 11, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, but does not disclose wherein the warm mist has an operational time in a range of from about 20 minutes to about 25 minutes.
However, NPL 1 teaches using a facial steamer for 20 minutes (page 11 discloses this is the amount of time to receiving facial steaming treatment to achieve the benefits which are detailed in pages 4-6).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of operation of the humidifier disclosed by Kazuhiko as modified by McDonnell and Ochi with the operational time taught by NPL 1 in order to ensure the treatment is received for a long enough time to achieve the benefits of facial steaming (NPL 1 discloses a myriad of benefits throughout pages 4-6 including preventing acne, deep cleaning the skin, and preventing dry skin among others).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko (JP2016077598A) in view of Niedermann (US PG Pub 20180078729), Hansen (US Patent 5749359) and Nishiura (US PG Pub 20160192760), as applied to claim 10, in further view of Yao (US PG Pub 20090133645) and Gruenbacher (US PG Pub 20170072085)
In regard to Claim 12, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, but does not disclose wherein the warm mist at a low output has a temperature in a range of about 95 degree Fahrenheit to about 97 degree Fahrenheit at about an output of about 15 millimeters or milliliters.
However, Yao teaches a steam device has a temperature in a range of about 95 degree Fahrenheit to about 97 degree Fahrenheit (Paragraph [0091] discloses steam at 37 +/- 1 degree C which discloses 36-38 degree C, which is 96.8-100.4 degree F. 96.8 degree F falls in between the claimed range. Paragraph [0114] discloses the steam treatment at this temperature provides relaxation when compared to a massage)
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Kazuhiko as modified by Niedermann, Hansen and Nishiura to operate in one setting at a temperature of 96.8 degrees Fahrenheit which Yao teaches is measurably more relaxing than massage (Yao; Paragraph [0114]).
Kazuhiko as modified by Niedermann, Hansen, Nishiura and Yao does not disclose an output of about 15 milliliters.
However, Gruenbacher teaches a fluid delivery system (Paragraph [0036] discloses device dispenses fluid into the air) with an output of about 15 milliliters (Paragraph [0049] discloses a reservoir with volume of 15 mL to 30mL. If the reservoir only contains 15mL of liquid then the maximum output is 15 milliliters. Paragraph [0107] discloses the contents of the reservoir may be materials for aiding respiratory health. Paragraph [0072] discloses the agitation of water via a transducer much like the agitation of the water via ultrasonic transducer disclosed by Kazuhiko).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the humidifier disclosed by Kazuhiko as modified by Niedermann, Hansen, Nishiura and Yao with the reservoir and output level of about 15 milliliters as taught by Gruenbacher in order to keep the device portable (Gruenbacher discloses the device is configured to be portable and a small reservoir keeps the overall size of the device smaller and thus portable).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko (JP2016077598A) in view of Niedermann (US PG Pub 20180078729), Hansen (US Patent 5749359) and Nishiura (US PG Pub 20160192760), as applied to claim 10, in further view of Yao (US PG Pub 20090133645) and Gruenbacher (US PG Pub 20170072085)
In regard to Claim 13, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, wherein the warm mist at the high output has a temperature in a range of about 105 degree Fahrenheit to about 107 degree Fahrenheit (Kazuhiko Paragraph [0053] discloses a temperature range of 40 – 45 degrees Celsius which is 104 – 113 degrees Fahrenheit and is being interpreted as about 105 to 113 degrees Fahrenheit), but does not disclose at about an output of about 15 millimeters or milliliters
However, Gruenbacher teaches a fluid delivery system (Paragraph [0036] discloses device dispenses fluid into the air) with an output of about 15 milliliters (Paragraph [0049] discloses a reservoir with volume of 15 mL to 30mL. If the reservoir only contains 15mL of liquid then the maximum output is 15 milliliters. Paragraph [0107] discloses the contents of the reservoir may be materials for aiding respiratory health. Paragraph [0072] discloses the agitation of water via a transducer much like the agitation of the water via ultrasonic transducer disclosed by Kazuhiko).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the humidifier disclosed by Kazuhiko as modified by Niedermann, Hansen, Nishiura and Yao with the reservoir and output level of about 15 milliliters as taught by Gruenbacher in order to keep the device portable (Gruenbacher discloses the device is configured to be portable and a small reservoir keeps the overall size of the device smaller and thus portable).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko (JP2016077598A) in view of Niedermann (US PG Pub 20180078729), Hansen (US Patent 5749359) and Nishiura (US PG Pub 20160192760), as applied to claim 10, in further view of Ehrenreich (US PG Pub 20130102937).
In regard to Claim 14, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, but does not disclose wherein the switch is surrounded by a first indicator.
However, Ehrenreich teaches a power button on a device wherein the switch is surrounded by a first indicator (Paragraph [0086] and Fig. 2 disclose power button 260 which is surrounded by LED 262).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the power switch disclosed by Kazuhiko as modified by Niedermann, Hansen and Nishiura with an indicator LED surrounding it with a power button LED design and known arrangement taught by Ehrenreich (Ehrenreich – Fig. 2, Paragraph [0086]) in order to convey to the user that the device is in fact powered on.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko (JP2016077598A) in view of Niedermann (US PG Pub 20180078729), Hansen (US Patent 5749359) and Nishiura (US PG Pub 20160192760), as applied to claim 10 above, and in further view of Miyake (US PG Pub 20090287142)
In regard to Claim 19, Kazuhiko as modified by Niedermann, Hansen and Nishiura discloses the inhaler of claim 10, wherein the reservoir for holding liquid comprises a third indicator (Paragraph [0091] discloses a transparent level check window 90 as an indicator of the level of liquid in the reservoir), but does not disclose wherein the third indicator comprises a light emitting diode, wherein the third indicator indicates a liquid level in the reservoir in a pre-determined manner.
However, Miyake teaches an ultrasonic treatment device wherein the reservoir (Fig. 1, Paragraph [0053], treatment vessel 11) for holding liquid comprises a third indicator wherein the third indicator comprises a light emitting diode (Paragraph [0053], LED e10), wherein the third indicator indicates a liquid level in the reservoir in a pre-determined manner (Paragraph [0053] discloses a water level indicator LED which illuminates when the water level becomes too low for the purposes of notifying the user).
While Kazuhiko discloses a personal steamer/inhaler and Miyake discloses a device for sterilizing body parts both are ultrasonic devices wherein the water level of the respective reservoirs are important to their operations. Kazuhiko requires sufficient water in the reservoir to agitate with its ultrasonic transducer 10 in order to produce therapeutic mist and Miyake requires sufficient water in the reservoir to agitate with an ultrasonic transducer 81 in order to produce hydroxyl radicals for sterilization (Paragraph [0006]). In either case, water level information is vital to the proper functioning of the devices and one of ordinary skill in the art would be motivated to search for solutions in art outside mist inhalers in order to solve the problem of updating the user on the level of water in the device.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the water level indicator disclosed by Kazuhiko as modified by Niedermann, Hansen and Nishiura with the LED water level indicator taught by Miyake in order to notify the user of the state of the water level (Miyake; Paragraph [0053]. The transparent level check window 90 taught by Nishiura would not be capable of notifying the user of the level, but merely allow the user to visually inspect the water level).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko (JP2016077598A) in view of Niedermann (US PG Pub 20180078729), Hansen (US Patent 5749359) and Nishiura (US PG Pub 20160192760) and in further view of Miyake (US PG Pub 20090287142), as applied to claim 19 above, and in further view of Richardson (US PG Pub 20160360917).
In regard to Claim 20, Kazuhiko as modified by Niedermann, Hansen, Nishiura and Miyake discloses the inhaler of claim 19, but does disclose wherein the third indicator changes to purple color when the liquid level is low in the reservoir.
Kazuhiko as modified by Niedermann, Hansen, Nishiura and Miyake discloses an LED which notifies a user of a low liquid level (Miyake; Paragraph [0053] refers to this as a notification but because of the importance of the water level to the operation of the device it can be interpreted as an alarm which warns the user via the notification), but does not disclose the color of the LED is specifically purple.
However, Richardson teaches a portable brewing device wherein an indicator changes to purple color (Paragraph [0191] discloses a LED changes to a purple to notify the user of the status of the device as an alarm. Richardson discloses portable coffee brewing device (Abstract) which is a portable device heating a liquid and using a LED to indicate that the water has been depleted and brewed into coffee. In the case of the humidifier, the LED is used to indicate that the water has been depleted and converted into steam).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the color of the third indicator LED disclosed by Kazuhiko as modified by Niedermann, Hansen, Nishiura and Miyake to be purple when the water level is low as Richardson teaches purple is a known alarm notification color (Richardson; Paragraph [0191]).
Allowable Subject Matter
Claims 5-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 101 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Kazuhiko discloses a method of operating a humidifier: providing a device, wherein the device is a portable personal inhaler device (Paragraph [0001]) comprising: a power source; a switch, wherein the switch is used to turn the device to a switch ON position or a switch OFF position (Fig. 1; Paragraph [0045] discloses switch panel 5 which can turn the device on and off); wherein in the switch ON position the device is activated to function in a plurality of modes, wherein the plurality of modes comprise a cool mode and a hot mode (Paragraph [0045] discloses switch panel further comprises a cold mist switch and hit mist switch) and pressing a second portion of the switch once to provide warm mist and pressing a first portion of the switch once to provide cool mist (Paragraph [0045] disclose switch panel 5 contains a portion 68 which is the hot mist switch and portion 69 which is the cold mist switch) and wherein the method is for inhaling using the portable personal inhaler device (Paragraph [0001] discloses inhaling).
McDonnell teaches a means for adjusting flow rates in a cool mode of the portable inhaler device; wherein the means comprises pressing the switch once to provide a low output mist; wherein the means comprises pressing the switch twice to provide a high output mist; wherein the means comprises pressing the switch thrice to turn the device to the switch OFF position (Paragraph [0033] discloses pressing button 40 once for a low output, a second 
However, McDonnell does not teach a means for adjusting flow rates and temperatures in the hot mode.
While it is known in the art of personal inhalers to adjust the flow rates and temperature of the hot mist (See Ochi, Patent 4300556, Fig. 2 & Col. 6, lines 60-68 disclosing heat adjusting knob 18 and output adjusting knob 22 as independent controls over these operational parameters), there is no teaching of adjusting the flow rates and temperatures concurrently through successive button presses. Further, it would not have been obvious to combine the two independent controls taught by Ochi with the means of adjusting only flow as taught by McDonnell.
Therefore, claims 5-9 have been found to contain allowable subject matter since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (US Patent 3707971) discloses a facial steamer.
Shanbrom (US Patent 3949743) discloses a vaporizer.
Leung (US PG Pub 20040025242) discloses a facial sauna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773